BroCK, J.
The record is absolutely void of evidence or admission to connect defendant Ronald Grey Beck with the ownership or operation of the Mercury automobile. Therefore, nonsuit as to him was proper.
The defendant Thelma Cox Beck admitted and stipulated that the 1956 Mercury automobile was registered in her name. “Proof of the registration of a motor vehicle in the name of any person, firm, or corporation, shall for the purpose of any such action [as set out in G.S. 20-71.1 (a)], be prima facie evidence of ownership and that such motor vehicle was then being operated by and under the control of a person for whose conduct the owner was legally responsible, for the owner’s benefit, and within the course and scope of his employment.” G.S. 20-71.1 (b). Because of G.S. 20-71.1 the admission and stipulation by defendant Thelma Cox Beck is sufficient evidence to support, but not compel, a finding for plaintiffs that she was *340legally responsible for the acts and omissions of defendant Jean Beck in the operation and parking of the car. But that is the full effect of the statute, and, before plaintiffs can recover they must prove by evidence competent against defendant Thelma Cox Beck, that Jean Beck was negligent and that her negligence was the proximate cause of plaintiffs’ damages. Branch v. Dempsey, 265 N.C. 733, 145 S.E. 2d 395.
The question remaining is whether plaintiffs’ evidence of negligence on the part of defendant Jean Beck was sufficient to withstand motions for nonsuit as to Jean Beck and Thelma Cox Beck. Defendants argue stressfully that the only reasonable inference from the evidence is that the automobile backed down the Beck driveway, turned its wheels to the right so as to back up Dixie Place, straightened its wheels, rolled down Dixie Place for some distance, turned its wheels to the left, ran in plaintiffs’ driveway, and collided with plaintiffs’ mobile home. Defendants argue that an automobile cannot behave in such fashion, and therefore the only reasonable inference is that someone was at the steering wheel. This, they argue, shows that the manner of parking the automobile in the Beck driveway could in no way constitute a proximate cause of plaintiffs’ damages. This may be persuasive argument for the finders of the facts, but we are not prepared to say as a matter of law that an unattended automobile could not behave in this fashion. Dirt driveways and dirt streets commonly have ruts, tracks, or rocks, any one of which is capable of causing the front wheels of a rolling and unattended automobile to turn in unpredictable ways.
In our view plaintiffs’ evidence of the physical characteristics of the terrain, coupled with their evidence that the automobile was found at the accident scene unattended and with its doors closed, its emergency brake off, and its gear shift in drive position is sufficient to withstand the motions for nonsuit. The evidence of the position of the emergency brake and the gear shift after the collision, with no intervening human element, support a reasonable inference that the car was parked with the emergency brake off and the gear shift in drive position.
To park an automobile on an incline without securing its position by use of the brake and transmission constitutes negligence, and, if such negligence is the proximate cause of plaintiffs’ damages, it is actionable negligence. In our view it is a question for the jury to resolve under proper instructions by the trial judge.
The result is this: The judgment of nonsuit as to the defendant *341Ronald Grey Beck is affirmed, and the judgments of nonsuit as to defendants Jean Beck and Thelma Cox Beck are reversed.
Affirmed in part.
Reversed in part.
Beitt and Geaham, JJ., concur.